AO 450 (GAS Rev 09/20) Judgment in a Civil Case

United States District Court
Southern District of Georgia

VERA V. BYRD,

Plaintiff,
JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV 220-129
ANDREW M. SAUL, Commissioner of Social Security,

Defendant.

C Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

1 Decision by Court. This action came before the Court. The issues have been considered and a decision has been
rendered.

IT IS ORDERED AND ADJUDGED

that, pursuant to the Order of the Court dated July 6, 2021, Defendant's consent motion to
remand under sentence four of 42 U.S.C. § 405(g) is GRANTED. Accordingly, this case is
remanded to the Commissioner pursuant to sentence four of § 405(g). This civil action stands

closed.

  
 

Approved by:

 

 

John E. Triplett, Clerk of Court

 

 

 

Date as
4 Py
(By) Deputy Clerk aE

GAS Rev 10/2020
